197 Mich. App. 432 (1992)
495 N.W.2d 807
RECCHIA
v.
TURNER
Docket No. 132315.
Michigan Court of Appeals.
Decided December 8, 1992, at 9:45 A.M.
Sachs, Nunn, Kates, Kadushin, O'Hare, Helveston *433 & Waldman, P.C. (by Barbara M. Robinson), for the plaintiff.
Rutledge, Manion, Rabaut, Terry & Thomas, P.C. (by Anthony J. Calati), for the defendants.
Before: REILLY, P.J., and MICHAEL J. KELLY and CAVANAGH, JJ.
PER CURIAM.
Plaintiff Chiara Recchia appeals as of right from an order of the Macomb Circuit Court granting defendants' motion for summary disposition based on governmental immunity, MCR 2.116(C)(7). We reverse.
On December 17, 1986, plaintiff and defendant Robert J. Turner were involved in an automobile accident on Nine Mile Road in Warren, Michigan. At the time of the accident, defendant Turner was employed by the City of Warren Water Department and was driving a front-end loader with a backhoe to a job site.
Defendants moved for summary disposition, arguing that defendant Turner was transporting the front-end loader to repair a broken water main as part of a governmental function and that the front-end loader was "special mobile equipment," not a motor vehicle within the exception to governmental immunity set forth in MCL 691.1405; MSA 3.996(105). In response, plaintiff argued that defendant Turner was negligently operating a motor vehicle when the collision occurred and that the definition of "special mobile equipment" relates only to registration requirements.
In granting defendants' motion, the trial court concluded that the front-end loader was "not a device in or upon which a person or property [could] be transported. Rather, it [was] a piece of working equipment which carries a rider only so *434 that it can be moved to a job site." Consequently, the court decided that the front-end loader was a piece of "special mobile equipment" and not a motor vehicle. It is with this analysis that we must disagree.
The most important rule of statutory interpretation is that the reviewing court discover and give effect to the intent of the Legislature. The intent of the Legislature can be derived from the actual language used in the statute. If the language used is clear and the meaning of the words chosen is unambiguous, a common-sense reading of the provision will suffice, and no interpretation is necessary. In re Certified Questions, 416 Mich. 558, 567; 331 NW2d 456 (1982).
Under § 5 of the governmental liability act, MCL 691.1405; MSA 3.996(105), government agencies are liable for injuries resulting from the negligent operation by an employee of a motor vehicle as that term is defined in the Vehicle Code, MCL 257.1 et seq.; MSA 9.1801 et seq. The Vehicle Code defines motor vehicle as a vehicle that is self-propelled, MCL 257.33; MSA 9.1833, and in, upon, or by which any person or property is or may be transported or drawn upon a highway, MCL 257.79; MSA 9.1879.
Special mobile equipment is defined as
every vehicle not designed or used primarily for the transportation of persons or property and incidentally operated or moved over the highways, including farm tractors, road construction or maintenance machinery, mobile office trailers, mobile tool shed trailers, mobile trailer units used for housing stationary construction equipment, ditch-digging apparatus, well-boring and well-servicing apparatus. [MCL 257.62; MSA 9.1862.]
In this case, there was evidence that the front-end *435 loader was a self-propelled vehicle transporting defendant Turner on the highway when the collision occurred. And there is no support that we can find that would prohibit including the front-end loader within the definition of motor vehicle just because it also qualifies as a piece of "special mobile equipment." To the contrary, a panel of this Court concluded in Harder v Harder, 176 Mich. App. 589; 440 NW2d 53 (1989), that a farm tractor met the definition of a motor vehicle, and that type of vehicle is clearly designated as "special mobile equipment" in the Vehicle Code. Also see Mull v Equitable Life Assurance Society of the United States, 196 Mich. App. 411; 493 NW2d 447 (1992), wherein a panel of this Court concluded that a front-end loader was a motor vehicle. Because there is no authority to support the position that the front-end loader cannot be both a motor vehicle and special mobile equipment, we are convinced that the trial court erred in granting defendants' motion for summary disposition.
The trial court's grant of summary disposition in favor of the defendants is reversed and this case is remanded for further proceedings.